S. Chase argued, that a writ of error was proper in criminal cases, and admitted that by the late resolutions a writ of error will lie in all cases as well of treason as felony ; but that an appeal was the proper mode of proceeding in civil suits, and that this was the meaning of the terms of the act of Assembly. That a criminal prosecution became so, not by reason of the mode of proceeding, but on account of the offence, and if this proceeding was allowed, a sheriff or other officer might always by submitting make his case of the nature of a civil controversy.
The late Thomas fenings, Esq. in his note of this case,, says, that at the request of the Court, the counsel argued that no appeal would lie, without considering whether a bill of exceptions was proper.
This case was continued under a Curia ad. milt till Sep-, iember term, 1774, when it was struck off the docket.